Title: To George Washington from John Jay, 12 May 1779
From: Jay, John
To: Washington, George



Dear Sir
Philadelphia 12 May 1779

Mrs De Lancey will be the Bearer of this Letter—when Philadelphia was evacuated, she went round with the Fleet to New York; and left it last October, so circumstanced, as to bring out but very little of her wearing apparel. She is anxious to obtain Permission to send for the Remainder. The Request appears to me reasonable, and therefore I take the Liberty of recommending it to your Excellency’s attention.
my former Respect for Mr De Lancey’s Family, my Intimacy with some, and the Gratitude I owe to several of them, will uniformly induce me to promote their welfare & Happiness, in every way consistent with the higher obligations due to Justice & my Country.
These Considerations, added to those which Humanity suggest, and both advocated by the Distress of a fine woman, will I am persuaded have weight with your Excellency, and will lead me to consider myself obliged by every mark of Kindness and attention shewn to this Lady. I have the Honor to be with perfect Esteem & personal Regard—Your Excellencys most obedient Servant
John Jay
 